DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear if “a plurality of bushes” (line 7 of claim 1) are to include the previously recited “a bush” (line 6 of claim 1) or are meant to be in addition thereto.1
The limitation “the plurality of bushes are the same member” (claim 2) is unclear as to how plural elements can be a single member.
Claim 4 is unclear as to what element or elements the “portions” “part” “peripheral surface” and “end surface” belong.
Claim 7 is phrased unclearly as to whether the bushes are themselves made of a sintered material or if they are formed by a mold that is made of a sintered material.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Fujita JP 2004-268606.
Claim 1 (as best understood)2  A steering gearbox comprising: a pinion shaft (shaft of 57) having a pinion gear (pinion gear of 57); 5a rack shaft (56) having a rack gear (rack gear of 56) meshing with the pinion gear: a tie rod (58) swingably connected between the rack shaft and wheels; and a casing (1a) configured to support the rack shaft to be movable in an axial direction and via a bush (6, 7), wherein a plurality of bushes (6,7) are provided side by side in the axial direction and 10each are made of metal.  
Claim 2 (as best understood). The steering gearbox according to claim 1, wherein the plurality of bushes are the same member.  
Claim 153. The steering gearbox according to claim 1 wherein the plurality of two bushes are disposed in the axial direction (see fig.2).  

Claim 5. The steering gearbox according to claim 1, wherein the plurality of bushes are collectively held between a protrusion (see right edge/protrusion of 1a in fig.2) formed on the casing and a stopper (left edge abutting 7 in fig.2) fitted in the casing.  
Claim 6. The steering gearbox according to claim 1. wherein the plurality of bushes include a first bush (6) and a second bush (7) having a dimension in the axial direction longer than that of the first bush, 5an amount of protrusion (protrusion of 2 to the right of 7 in fig.2) of the rack shaft in the axial direction from the second bush is longer than an amount of protrusion (protrusion of 2 to the right of 6 in fig.2) in the axial direction from the first bush.  
Claim 7 (as best understood). The steering gearbox according to claim 1; wherein the plurality of bushes are molded by a sintered material (see written description of “sintered”).

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




	




    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution the examiner has applied the prior art as best as the claims can be understood in accordance with MPEP §2173.